Citation Nr: 0309184	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  01-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of a 90 percent rating for 
bilateral hearing loss, now evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which effectuated a March 2000 rating action 
that found that there had been clear and unmistakable error 
in a June 1999 rating decision that increased the evaluation 
of the veteran's bilateral hearing loss from 10 percent 
disabling to 90 percent disabling.  


FINDING OF FACT

The veteran's service connected hearing loss results in Level 
X hearing loss in the right ear and Level XI hearing loss in 
the left ear.  


CONCLUSION OF LAW

The criteria for the restoration of a90 percent rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6109 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating actions, and 
were provided a Statement of the Case for the issue which 
informed him of the requirements necessary to establish his 
claim.  In addition, a letter, dated in March 2001, was 
issued by the RO specifically detailing all of the provisions 
of the VCAA.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim and what evidence the VA would obtain.  Quartuccio 
v. Principi 16 Vet. App. 183 (2002). The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded a 
VA examination during the course of this claim.  Thus, under 
the circumstances in this case, the Board finds that the VA 
has satisfied the requirements of the VCAA.  

Service connection was established for bilateral hearing loss 
in a February 1998 rating decision of the RO.  At that time, 
a noncompensable evaluation was awarded.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in October 1998.  At that time the veteran 
reported that his hearing loss had a severe effect on his 
daily life.  The veteran's organic hearing acuity shown to be 
as follows:

Hertz
1000
2000
3000
4000
Right ear
20
20
35
65
Left ear
20
60
70
80

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 35 
decibels in the right ear and 57.5 decibels in the left ear.  
Speech recognition ability 80 percent correct in the right 
ear and 76 percent correct in the left ear.  

The rating was increased to 10 percent disabling by rating 
decision dated in November 1998.  

In February 1999 the veteran was hospitalized at a private 
facility after a CVA.  He was discharged later in February 
1999.

He was seen at a VA outpatient clinic in March 1999.  He 
indicated that he had experienced a decrease in his hearing 
since his CVA.   The diagnosis was moderate sloping to severe 
sensorineural hearing loss.

An audiometric evaluation was conducted for compensation 
purposes for the VA in May 2000.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
85
85
85
80
Left ear
80
80
80
80

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 83.75 
decibels in the right ear and 80 decibels in the left ear.  
Speech recognition ability 40 percent correct in the right 
ear and 20 percent correct in the left ear.  

The rating for the veteran's hearing loss was again 
increased, to 90 percent disabling under Diagnosric Code 
6109, by rating decision dated in June 1999.  

In March 2000, the RO proposed a reduction of the evaluation 
of the veteran's hearing loss based upon a determination that 
the increase in disability was due solely to the CVA that the 
veteran had sustained.  The reduction was effectuated in a 
July 2000 rating decision that the veteran has appealed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85. Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies 1,000, 2,000, 3,000, and 4,000 
Hertz.

To evaluate the degree of disability from bilateral service- 
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85 and Part 4.

During the pendency of the appeal the rating criteria for 
hearing loss was revised.  Pursuant to 38 C.F.R. Part 4, 
§4.85(a), effective June 10, 1999, and subsequently, an 
evaluation for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. Examinations will be conducted 
without the use of hearing aids.  (b) Table VI, "Numeric 
Designation of Hearing Impairment Based on Puretone Threshold 
Average and Speech Discrimination," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns). The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  (c) 
Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. Table 
VIa will be used when the examiner certifies that use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of Sec. 
4.86.  (d) "Puretone threshold average," as used in Tables VI 
and VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  (e) Table VII, "Percentage Evaluations for Hearing 
Impairment," is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  (f) 
If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment form either Table VI or 
Table Via, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86.

In the instant case, the application of the rating schedule 
to the pertinent facts demonstrates that the veteran has 
Level X hearing loss in the right ear and Level XI hearing 
loss in the left ear which equates to a 90 percent evaluation 
under Diagnostic Code 6192. 

The RO reduced the veteran's evaluation on the basis that his 
hearing loss was due to an intercurrent injury.  The record 
shows that the CVA occurred in February 1999.  It is true 
that the manifestations of non-service-connected disorders 
must be excluded when determining the compensation rating.  
38 C.F.R. § 4.14.  On the other hand, every benefit of the 
doubt is to be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102.  

A review of the record shows that the veteran's hearing was 
deteriorating before his suffered his CVA.  This is 
demonstrated by the increased rating awarded several months 
prior to the accident based on the 1998 audiological 
examination.  Following the CVA there was a marked increase 
in the hearing loss.  There does not appear to be any viable 
method by which the hearing associated with the CVA, if any, 
can be differentiated from that otherwise manifested by the 
veteran or what effect the original damage to the ears had on 
the increase in hearing loss following the CVA.  Under the 
circumstances and with the benefit of the doubt in the 
veteran's favor, the Board finds 90 percent rating called for 
under the Schedule for Rating Disabilities is restored.  


ORDER

A rating of 90 percent for bilateral hearing loss is 
restored, subject to the controlling regulations governing 
the payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

